FILED
                            NOT FOR PUBLICATION                              FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30209

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00055-RFC

  v.
                                                 MEMORANDUM *
WILLIAM ESLEY HUGS, Sr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       William Esley Hugs, Sr., appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

conspiracy to traffic in eagles and migratory birds, in violation of 18 U.S.C. § 371.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Hugs contends that the district court violated his due process rights by

relying on hearsay evidence to determine the market value of the trafficked birds

under U.S.S.G. § 2Q2.1(b)(3)(A)(ii). Hugs does not contest that the court may

consider hearsay evidence at sentencing, but argues that the evidence relied upon

by the court lacked sufficient indicia of reliability. See United States v. Petty, 982

F.2d 1365, 1369 (9th Cir. 1993) (“Due process requires that some minimal indicia

of reliability accompany a hearsay statement.”). We review the district court’s

determination of reliability for abuse of discretion. See id.

       The court relied upon a sworn affidavit prepared by a special agent of the

United States Fish and Wildlife Service, in which the affiant estimated the

reasonable replacement cost for the illegally-trafficked birds based on information

provided by an expert in the field. See U.S.S.G. § 2Q2.1 cmt. n.4 (where the fair-

market retail price is “difficult to ascertain,” market value can be determined by

reasonable replacement costs). The court did not abuse its discretion by finding

that the affidavit possessed sufficient indicia of reliability.

       AFFIRMED.




                                             2                                    12-30209